               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION


RICKY ASHLEY
ADC #099718                                                   PLAINTIFF

vs.                       NO. 4:20CV00246 SWW


SUSAN WEBBER WRIGHT                                          DEFENDANT


                                    ORDER

      The Clerk is directed to reassign the above styled case, currently assigned to

the docket of Judge Susan Webber Wright, because she is named as the defendant.

      IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2020.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
